Citation Nr: 0818396	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-35 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
facial and neck scarring, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
skull fracture, with multiple complaints, including 
headaches, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for compression 
fractures D12 and L1, with moderately advanced features, 
spondylosis, lumbar spine, with left and right hip 
complaints, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to September 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran testified at a Board hearing before the 
undersigned Veterans Law Judge (VLJ) in June 2005.  The 
veteran's case was remanded for additional development in 
March 2006.  


FINDINGS OF FACT

1.  There veteran's residuals of facial and neck scarring is 
evidenced by no more than one characteristic of 
disfigurement; the scarring is no more than mildly 
disfiguring.

2.  The veteran has headaches and a partial loss of smell due 
to head trauma; he does not have a diagnosis of multi-infarct 
dementia.

3.  The veteran's compression fractures D12 and L1, with 
moderately advanced features, spondylosis, lumbar spine, with 
left and right hip complaints is manifested by complaints of 
pain but no more than moderate limitation of motion, with 
forward flexion to no worse than 75 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
facial and neck scarring have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§  3.321(b)(1), 4.1, 4.7, 
4.27, 4.124a, Diagnostic Codes 7800, 7803, 7804, 7805 (2007).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a skull fracture, with multiple complaints, 
including headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  3.321(b)(1), 4.1, 4.7, 4.27, 
4.124a, Diagnostic Code 8045-9304 (2007).

3.  The criteria for a rating in excess of 30 percent for 
compression fractures D12 and L1, with moderately advanced 
features, spondylosis, lumbar spine, with left and right hip 
complaints, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5285-
5292 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in December 2004, 
in which the RO advised the veteran of the evidence needed to 
substantiate his claims for increased ratings for the issues 
on appeal.  The veteran was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The veteran was further advised to inform the RO if 
there was any other evidence or information that he believes 
pertains to his claims.  Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claims, the appellant was subsequently provided 
the content-complying notice to which he was entitled, and 
his claim was then readjudicated by the RO.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or the 
appellant's response to the RO's notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Additionally, the veteran was told 
of the criteria used to award disability ratings and the 
criteria for assigning an effective date by way of a May 2006 
letter and in the September 2006 supplemental statement of 
the case.  See Dingess/Hartman, supra.  

The Board has considered the recent case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), wherein the Court held that, 
for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
finds that any defects with regard to the Vazquez-Flores test 
are non-prejudicial.  The veteran was generally notified of 
the requirements necessary to establish a higher disability 
rating for his residuals of a skull fracture in the December 
2003 rating decision and the statement of the case (SOC) and 
supplemental statement of the case (SSOC).  Notification of 
the specific rating criteria was provided in the SOC and SSOC 
with regard to the scar disability and the spine disability.  
While there was not a specific preadjudicative notice letter 
provided, no useful purpose would be served in remanding this 
matter for yet more development.  As to the remaining 
elements identified in that holding, the veteran was 
questioned about his employment and daily life during the 
course of the VA examinations, and during his personal 
hearing.  The Board finds that the notice given, the 
questions directly asked, and the responses provided by the 
veteran show that he knew that the evidence needed to show 
that his disabilities had worsened and what impact that had 
on his employment and daily life.  As the Board finds the 
veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  
Sanders v. Nicholson, 487 F.3d 881 (2007).   Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that the RO has obtained the 
veteran's private and VA treatment records.  The RO also 
arranged for him to undergo several VA examinations.  In 
short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claims.  38 U.S.C.A. §§ 
5103 and 5103A.

II.  Background

The veteran claims that he is entitled to increased ratings 
for his service-connected disabilities.  

The veteran was afforded a VA examination in June 2002.  The 
veteran reported that he had problems shaving because he has 
no sensation on the left side of his lower face.  The veteran 
reported that he got headaches which were sometimes quite 
severe.  He said the headaches occurred about once every two 
months.  He said his headaches were a combination of tension 
and muscle contraction headaches.  Physical examination of 
the veteran's head revealed a scar measuring 4-centimeters 
(cm) in length and 0.2-cm in width just below the left side 
of the veteran's lip extending into the left side of his 
face.  There was no keloid formation and no significant 
disfigurement.  He had loss of sensation in a patch 
approximately 5-cm in diameter to the left side of his face, 
indicating nerve damage to the second branch of the left 
trigeminal nerve.  There was no associated tenderness, 
ulceration, or tissue loss.  There was a mild degree of 
disfigurement due to the deepness of the scar.  Examination 
of the neck revealed scarring at the anterior lower neck, 
anterior to his trachea, as a result of a tracheotomy 
performed at the time of his multiple injuries in 1969.  The 
scar measured 2-cm in length and 1-cm in width.  There was no 
significant disfigurement and no ulceration, tissue loss, 
keloid formation, or tenderness noted.  The veteran's posture 
and gait were reported to be normal.  Neurological 
examination of the cranial nerves revealed that the veteran 
had a significant loss of sense of smell.  He had some sense 
of smell for strong odors close to his nose.  The other 
cranial nerves were intact except the second branch of the 
left trigeminal nerve.  There was no neuralgia or paralysis 
associated with the nerve damage.  Motor function was normal 
on examination of the lower extremities.  Mental status 
examination was noted to be normal and appropriate.  X-rays 
of the skull were normal.  The examiner diagnosed the veteran 
with scars of the face and neck as a result of extensive 
facial trauma and a need for a tracheotomy with associated 
numbness on the left side of the lower face and chin as a 
result of left trigeminal nerve damage, status post skull 
fracture of the base of the skull with partial loss of the 
sense of smell and intermittent muscle-contraction and 
tension headaches on treatment with Tylenol.  

The veteran was afforded a VA examination in August 2003.  
Examination of the skin revealed scars on the left side of 
the veteran's chin between the mouth and chin.  There was an 
arc-shaped scar measuring approximately 9-cm below the lower 
lip and curving up toward the left ear.  There was also an 8-
cm submantle scar beneath his chin in the crease of fat 
beneath the skin and a slight 1-cm or slightly less scar of 
the lip.  He also had a stellate scar of the suprasternal 
space of Burns that measured 2-cm in diameter that was caused 
by a tracheotomy.  The examiner reported that all of the 
scars were essentially level with the surrounding tissue.  
There was no tenderness but there was slight disfigurement.  
There was no ulceration, adherence, instability, or 
noticeable tissue loss.  There was no keloid, 
hypopigmentation or hyperpigmentation, no abnormal texture, 
and no limitation of range of motion of the skin.  

The veteran was noted to ambulate with no assistive devices.  
Range of motion of the hips revealed bilateral flexion from 0 
to 115 degrees, bilateral extension from 0 to 30 degrees, 
bilateral adduction from 0 to 35 degrees, bilateral abduction 
from 0 to 45 degrees, bilateral external rotation from 0 to 
40 degrees, and bilateral internal rotation from 0 to 30 
degrees.  The examiner noted that the limitation of range of 
motion was due to pain beginning at the point of limitation.  
Range of motion was not additionally limited by fatigue, 
weakness, or lack of endurance, or coordination.  Examination 
of the thoracic spine revealed no radiation of pain on 
movement, no muscle spasm, or tenderness.  He had subjective 
loss of sensation of the left sciatic nerve distribution pain 
that was intermittent.  No objective factors were reported 
other than straight leg raising on the left at 60 degrees.  
Straight leg raising was negative on the right.  He had 
positive one deep tendon reflex on the left Achilles compared 
to positive 2 on the right.  Movement of the spine was noted 
to appear normal.  Examination of the lumbar spine revealed 
no evidence of pain on movement, muscle spasm, or tenderness.  
The veteran was noted to have decreased heel reflex.  Range 
of motion testing of the lumbar spine revealed flexion from 0 
to 75 degrees, extension from 0 to 35 degrees, right and left 
lateral motion from 0 to 40 degrees, and right and left 
rotation from 0 to 20 degrees.  Sensory function was within 
normal limits in the upper and lower extremities and motor 
function was within normal limits in the upper and lower 
extremities.  Deep tendon reflexes were positive 2 
bilaterally in the biceps and triceps, positive 2 in the 
knees bilaterally, and positive 1 in the left ankle and 
positive 2 in the right ankle.  X-rays of the thoracic spine 
revealed very minimal rightward scoliosis with mild 
degenerative spondylosis and no acute bony abnormality.  X-
rays of the lumbar spine revealed compression fracture at L1 
with mild to moderate degenerative changes throughout the 
lumbar spine with no evidence of subluxation.  X-rays of the 
bilateral hips were negative.  With regard to the residuals 
of skull fracture, the examiner diagnosed the veteran with 
subjective complaints of headaches and no objective factors.  
He said there was no evidence of a skull fracture and no 
evidence of any hole anywhere on the veteran's scalp.  The 
examiner said he suspected degenerative joint disease of the 
hips but he diagnosed the veteran with bilateral hip strain 
and compression fractures of T-12 and L1 with moderately 
advanced features of spondylosis of the lumbar spine, and 
facial and neck scarring.  The examiner concluded that none 
of the veteran's service-connected disabilities would 
severely limit active or sedentary employment.  He concluded 
that there was only mild limitation due to his service-
connected problems.  

Associated with the claims file is a letter from Dr. C. 
Sparks, of Schilsky Chiropractic Center dated in September 
2004.  Dr. Sparks reported that the veteran suffers from 
chronic neck and middle and low back pain complicated by 
degenerative disc and joint disease of the cervical, 
thoracic, and lumbar spine.  He indicated that the veteran's 
condition will continue to deteriorate over time.  Dr. 
Clayton concluded that radiographs taken at intervals over 
the course of the veteran's care at the chiropractic facility 
continue to show advancement of the veteran's degenerative 
disc disease/spondylosis.  

Treatment reports from W. Moeller, M.D., were associated with 
the claims file.  However, the records refer to treatment 
during the time period from November 1999 to July 2004.  The 
only records relevant to the time period at issue are dated 
in July 2004 and are unrelated to the issues on appeal.  

The veteran provided testimony at a Board hearing in June 
2005.  The veteran reported that his hips hurt and he visits 
a chiropractor.  He said that he has a bump on his head that 
gets large and opens up and bleeds four to five times per 
year and gets burning hot more often.  He considers it a 
flare-up of his condition.  He reported that he does not have 
to take any bed rest due to the skull fracture.  The veteran 
testified that he gets headaches once a month.  He indicated 
that he ambulates with a cane.  He said he has pain and 
weakness in his hips and fatigues easily.  He said he has 
pain radiating down his back into his legs and hips.  He said 
his hips pop when he walks.  The veteran testified that 
sitting or riding for long periods of time make his thighs 
and buttocks numb.  He reported that it is difficult to shave 
because of his facial scars.  He said that he has three 
scars, a tracheotomy scar, a scar on the right side of his 
mouth under his chin, and one on the left side of his cheek 
underneath his chin.   

The veteran was afforded a VA joints examination in to assess 
his hip disability May 2006.  The veteran reported occasional 
pain in both hips associated with back pain.  He said he uses 
Tylenol as needed with good relief.  He denied flare-ups or 
episodes of dislocation or recurrent subluxation.  The 
examiner reported that he did not ambulate with assistive 
devices.  The examiner said the veteran did not have 
inflammatory arthritis.  The veteran denied incapacity over 
the previous twelve months.  He said his disability did not 
have a significant effect on his activities of daily living.  
Physical examination revealed normal range of motion of the 
hips in both active and passive movements.  X-rays of the 
bilateral hips were noted to be normal.  The examiner 
diagnosed the veteran with symtompatic arthralgias of the 
bilateral hips associated with low back ache.  He said the 
veteran's bilateral hips were normal clinically and 
radiologically with no significant functional impairment.  

The veteran was afforded a VA examination to assess his 
residuals of a skull fracture in May 2006.  The examiner said 
the veteran reported vague symptoms like nervousness and on 
and off headaches and loss of smell.  The veteran denied 
treatment.  He said the symptoms bother him five to six times 
per year.  There was no evidence of any infection.  A 
computed tomography (CT) scan of the brain revealed mild 
generalized atrophy but no focal infarct, hematoma, or 
obvious mass and the ventricles were normal in size and 
position.  The examiner diagnosed the veteran with a history 
of old head injury and base of the skull, with vague 
occasional head aches and mild generalized atrophy of the 
brain with no localized pathology on the CT scan and no 
evidence of any neurological impairment.  

The veteran was afforded a VA spine examination in May 2006.  
The veteran reported a constant dull pain in his back that 
radiates down to both hips, worse on the right side.  The 
veteran said he uses Tylenol as needed with good relief.  He 
reported ten to twelve flare ups per year lasting one to 
three days.  The veteran denied bowel and bladder 
incontinence.  The veteran was noted to ambulate without 
assistive devices.  He said he uses inserts to protect his 
feet.  The veteran indicated that he can walk seven miles.  
He denied a history of falls and incapacity in the past 
twelve months.  He said his disability does not have any 
significant effect on his activities of daily living and that 
he was retired and enjoyed his retirement life.  His 
recreational activities include swimming, walking, bicycling, 
and attending garden fairs.  Physical examination of the 
spine revealed normal anatomical contour with no kyphosis, 
scoliosis, or reverse lordosis and normal development of the 
paraspinal musculature.  Range of motion testing revealed 
flexion of 80 degrees, extension of 25 degrees, bilateral 
lateral flexion of 30 degrees, and bilateral rotation to 30 
degrees.  The examiner reported that the veteran had a normal 
gait on ambulation and used no assistive devices.  Straight-
leg raising was normal in sitting and supine positions and he 
was able to heel walk, toe walk, and squat with no 
assistance.  The examiner noted that the veteran had mild 
discomfort at the extreme ends of the range of motion 
testing.  The examiner stated that there was no additional 
limitation by pain, fatigue, or lack of endurance following 
repetitive movements.  There was no objective evidence of 
painful motion, spasm, weakness, or localized tenderness.  
The examiner reported that the veteran had no postural 
abnormalities, fixed deformity, or ankylosis.  The veteran 
had a normal sensory examination of both extremities and 
normal motor examination of both extremities, no muscular 
atrophy and equal power and strength on both sides.  Deep 
tendon reflexes were normal and uniform on both sides.  The 
examiner stated that the veteran had well-maintained 
vertebral body heights and spaces clinically and 
radiologically.  The examiner diagnosed the veteran with 
chronic low back pain with mild functional impairment, 
status-post old compression fracture of the T12-L1 level as 
established by his SMRs with osteophyte formation with well-
preserved spinal contour, vertebral bodies, and disc spaces, 
and no evidence of any significant neurological compromise.  

The veteran was afforded a VA scars examination in May 2006.  
The examiner reported that the veteran had an arc-shaped 
linear scar on the left side of his face measuring about 9-cm 
in length extending from below the lip to the cheek.  There 
was another well-healed linear scar measuring 8-cm in length 
below his chin merging with normal skin folds and fat hardly 
visible externally.  There were two faint linear scars 
measuring less than 1-cm each, one above the upper life on 
the left side and one below the lip faintly visible.  There 
was also a stellate scar of about 2-cm on the front of the 
neck above the sternal notch from a tracheostomy.  There was 
no tenderness, adherence, ulceration, or breakdown of skin 
and normal skin texture.  All of the scars were noted to be 
well-healed and merged with surrounding skin structures with 
no elevation or depression.  There was no evidence of tissue 
loss, inflammation, edema, or keloid formation.  The scars 
were well-merged with the surrounding skin and the examiner 
stated that there was no disfigurement associated with the 
scars or any functional limitations of the surrounding 
structures.  The examiner diagnosed the veteran with 
superficial facial and neck scars involving less than one 
percent of the total body surface and less than one percent 
of the exposed areas of the body (face and neck) and no 
evidence of any scar complications or continued treatment.  
Photographs associated with the examination report were 
consistent with the examination report.  

Associated with the claims file is an undated letter from Dr. 
Sparks received in January 2007.  Dr. Sparks reported that 
the veteran had been in treatment for chronic neck and middle 
and lower back pain since October 1998.  He said the veteran 
was diagnosed with mechanical segmental dysfunction 
(subluxation) of the cervical, thoracic, and lumbar spine 
complicated by advancing degenerative disc/joint disease in 
the cervical, thoracic, and lumbar spine.  He said the 
veteran had undergone care on an as needed basis with mild 
palliative relief.  He said the veteran's condition was 
degenerative in nature and will continue to progress over 
time.  

III.  Legal Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007)).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

A.  Scars

The RO originally granted the veteran's claim of service 
connection for facial and neck scarring in November 1979.  
The Board notes at the outset that, because the 10 percent 
rating for service-connected facial and neck scarring has 
been in effect for at least 20 years--in fact, since 
September 1978--that rating is protected and not subject to 
being reduced unless there is evidence of fraud.  38 U.S.C.A. 
§ 110 (West 2002); 38 C.F.R. § 3.951(b) (2007).

The veteran's 10 percent disability rating for facial and 
neck scarring has been considered under the provisions of 38 
C.F.R. § 4.118, Diagnostic Code 7800, which pertain to 
disfiguring scars of the head, face, or neck.  

Under Diagnostic Code 7800, a 10 percent rating is warranted 
when there is one characteristic of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2007).  With visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement, a 30 percent disability rating is warranted.  
Id.

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Id.

In this case there medical evidence of record does not 
establish that there has been any tissue loss, or gross 
distortion or asymmetry of any facial feature.  Additionally, 
the scarring is not adherent or of abnormal texture.  There 
is no induration or inflexibility of skin and no change of 
pigmentation of the skin.  The scarring does not include any 
single scar of 5 inches or more in length or one-quarter inch 
or more in width.  There is no evidence that there was any 
underlying soft tissue missing.  The May 2006 examiner 
indicated that the scars were well-merged with the 
surrounding skin and the examiner stated that there was no 
disfigurement.  However, the June 2002 examiner reported that 
there was a mild degree of disfigurement due to the deepness 
of one of the scars and the August 2003 examiner indicated 
that the scars were slightly disfiguring.  Nevertheless, even 
accounting for the June 2002 examiner's findings which 
indicate that the veteran's facial and neck scarring is 
manifested by one characteristic of disfigurement, there is 
no indication that the veteran's facial and neck scarring is 
manifested by more than one characteristic of disfigurement.  
Consequently, there is no basis for awarding a rating in 
excess of 10 percent under Diagnostic Code 7800.  

In addition, the Board has considered Diagnostic Codes 7803 
and 7804.  Absent objective evidence that the facial and neck 
scarring is unstable or painful on objective demonstration, a 
separate compensable rating is not warranted under either 
Code.  In addition, the evidence does not indicate that the 
veteran's service-connected facial and neck scarring causes 
any functional limitation.  Consequently, a separate 
compensable rating is not assignable for scarring under 
Diagnostic Code 7805.



B.  Skull Fracture

The RO originally granted the veteran's claim of service 
connection for residuals of a skull fracture, with multiple 
complaints, including headaches in November 1979.  The Board 
notes at the outset that, because the 10 percent rating for 
service-connected residuals of a skull fracture, with 
multiple complaints, including headaches has been in effect 
for at least 20 years--in fact, since September 1978--that 
rating is protected and not subject to being reduced unless 
there is evidence of fraud.  38 U.S.C.A. § 110 (West 2002); 
38 C.F.R. § 3.951(b) (2007).

The veteran's residuals of a skull fracture, with multiple 
complaints, including headaches are currently rated 10 
percent disabling under Diagnostic Codes 8045-9304.  

The regulations provide that "[p]urely subjective complaints 
such as headache . . . recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304 which provides for dementia due to head trauma."  
38 C.F.R. § 4.124a, Diagnostic Code 8045.  The law also 
provides that such a "10 percent rating will not be combined 
with any other rating for a disability due to brain trauma" 
and that "[r]atings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma."  Id.

Review of the evidence reported above reflects that in June 
2002 the veteran was diagnosed with status-post skull 
fracture of the base of the skull with partial loss of the 
sense of smell and intermittent muscle-contraction and 
headaches on treatment with Tylenol, in August 2003 the 
veteran was diagnosed with subjective complaints of headaches 
and no objective factors with no evidence of a skull fracture 
and no evidence of any hole anywhere on the veteran's scalp, 
and in May 2006 he was diagnosed with a history of old head 
injury and base of the skull, with vague occasional headaches 
and mild generalized atrophy of the brain with no localized 
pathology on a CT scan and no evidence of any neurological 
impairment.  The examination reports showed normal 
neurological examination with the exception of the reported 
partial loss of sense of smell and the headache complaints.  
Thus, the preponderance of the evidence is against the claim 
for a higher rating.

Based on the evidence, the Board finds no greater than a 10 
percent evaluation is warranted for the veteran's residuals 
of a skull fracture, with multiple complaints, including 
headaches as there is no evidence of multi-infarct dementia 
associated with brain trauma.

The Board has also considered whether the veteran is entitled 
to a separate rating for his partial loss of sense of smell.  
Diagnostic Code 6275 provides that "[s]ense of smell, 
complete loss" is 10 percent disabling.  The note following 
these criteria provide that an "[e]valuation will be assigned 
under diagnostic codes 6275 only if there is an anatomical or 
pathological basis for the condition."  38 C.F.R. § 4.87A 
(2007).  In this case at the June 2002 VA examination the 
veteran was noted to have some sense of smell for strong 
odors close to his nose.  His loss of sense of smell was 
described only as partial not complete at the June 2002 
examination and the May2006 examination.  Consequently, as he 
has not been shown to have experienced a complete loss of 
smell, he is not entitled to a separate rating for that 
manifestation of his disability.  

C.  Spine Disability

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  The veteran was notified of 
these changes in the statement of the case (SOC) issued in 
August 2004.

The change, effective September 26, 2003, renumbered all of 
the spine diagnostic codes, and provides for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a 
(2007).

Because the changes became effective during the pendency of 
the claim, the Board must determine whether the revised 
version is more favorable to the veteran.  See VAOPGCPREC 7-
2003.  However, even if the Board finds the revised version 
more favorable, the reach of the new criteria can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000.  

The veteran's compression fractures D12 and L1, with 
moderately advanced features, spondylosis, lumbar spine, with 
left and right hip complaints was assigned a 30 percent 
disability rating under the old criteria under Diagnostic 
Codes 5285-5292 for residuals of fracture of vertebra based 
on 20 percent for moderate limitation of motion of the lumbar 
spine with 10 percent added for demonstrable deformity of 
vertebral body.  

Under Diagnostic Code 5292 (2002), a 10 percent evaluation is 
for application when there is slight limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  
A 20 percent evaluation is for application when there is 
moderate limitation of motion of the lumbar spine.  Id.  A 40 
percent evaluation, the highest available under Diagnostic 
Code 5292, is for application when there is severe limitation 
of motion of the lumbar spine.  Id.  

Evaluating the veteran's compression fractures D12 and L1, 
with moderately advanced features, spondylosis, lumbar spine, 
with left and right hip complaints, the Board finds that the 
veteran's disability picture, as shown by the limitation of 
range of motion in the course of the VA examinations in 
August 2003 and May 2006, more nearly approximates the 
criteria required for the currently assigned 20 percent 
evaluation assigned for moderate limitation of motion.  The 
veteran was able to flex to 75 degrees with 90 degrees being 
normal, extension, and bilateral lateral flexion were normal, 
and bilateral rotation was 20 degrees, with 35 degrees being 
normal at the time of the August 2003 examination.  He was 
able to flex to 80 degrees with 90 degrees being normal, 
extend to 25 degrees with 30 being normal, and bilateral 
lateral flexion and bilateral rotation were normal at the 
time of the May 2006 examination.  Utilizing the old 
criteria, the Board finds that a rating higher than the 
currently assigned 20 percent is not warranted.  A higher 
award under the old criteria is not warranted because the 
limitation was not described as being severe or functional 
loss due to pain as equated to severe limitation of motion, 
as would be required for a higher, 40 percent, evaluation.  

Under Diagnostic Code 5285, 10 percent was added for 
demonstrable deformity of the vertebral body.  A 60 percent 
evaluation was warranted for residuals of a fractured 
vertebra if there was abnormal mobility requiring a neck 
brace (jury mast) but no spinal cord involvement.  A 100 
percent evaluation for residuals of fracture of a vertebra 
was warranted if there was spinal cord involvement and the 
injured individual was bedridden or required long leg braces.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  

With consideration of the orthopedic manifestations, as there 
is no medical evidence of cord involvement, or that the 
veteran is bedridden or requires long leg braces, or has 
abnormal mobility that requires a neck brace, a 60 percent or 
100 percent evaluation is not warranted under the old 
criteria for residuals of fracture of vertebra.  The veteran 
was assigned an additional 10 percent for demonstrable 
deformity of the vertebral body for a total rating of 30 
percent.  

As noted, new criteria became effective September 26, 2003, 
renumbering all of the spine diagnostic codes, and providing 
for the evaluation of all spine disabilities under a new 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under the new General Rating Formula, a 10 percent 
evaluation is for application with forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.

Here, in applying the new criteria to the medical evidence of 
record, a rating higher than the assigned 30 percent is not 
warranted.  

The evidence showed that the veteran could flex his lumbar 
spine to 75 degrees at the time of the August 2003 VA 
examination and to 80 degrees at the time of the May 2006 VA 
examination, which would warrant only a 10 percent 
evaluation.  The combined range of motion at the August 2003 
VA examination was 230 degrees and the combined range of 
motion at the time of the May 2006 VA examination was 225 
degrees which would also warrant only a 10 percent 
evaluation.  In sum, applying the new rating criteria to the 
medical evidence of record, an evaluation higher than 30 
percent is not warranted.  As noted above, while the veteran 
reported pain during range of motion testing, the evidence 
does not suggest functional loss that equated to greater 
limitation of motion.

In addition, the veteran has not been diagnosed with a 
disability consistent with intervertebral disc syndrome, thus 
Diagnostic Code 5293 (effective September 23, 2002), and 
Diagnostic Code 5243 (effective September 26, 2003) are not 
for application.   

To summarize, the medical evidence of record does not warrant 
an evaluation higher than the assigned 30 percent under 
either the old or the new rating criteria.  

As the RO's initial award of service connection for a spine 
disability also encompassed the veteran's left and right hip 
complaints, the Board has also considered whether the veteran 
is entitled to a separate evaluation for either hip.  In this 
regard, the Board notes that those complaints of sometimes 
been evaluated as akin to radiculopathy resulting from his 
back disability, and thus, the Board will first consider 
whether a separate rating is warranted for either lower 
extremity under the provisions of 38 C.F.R. § 4.121a, 
Diagnostic Code 8520 (2007) as analogous to impairment of the 
sciatic nerve.  However, while the veteran has reported 
symptoms in both hips, VA examination in June 2002 revealed 
no evidence of neurological manifestations in either lower 
extremity.  During subsequent VA examination in August 2003 
showed some loss of sensation of the left sciatic nerve, but 
sensory and motor function were found to be entirely normal 
in both lower extremities.  Deep tendon reflexes were 
positive 2 bilaterally throughout the lower extremities, 
except for the left ankle, which was found to be positive 1.  
During the most recent examination in May 2006, he reported 
radiating pain into both hips, but neurological examination 
was entirely negative in both lower extremities.  Therefore, 
the Board finds that the weight of the medical evidence is 
against finding that separate compensable ratings are 
warranted for either lower extremity under DC 8520 for 
symptoms comparable with mild, incomplete paralysis of the 
sciatic nerve.

The Board notes that the veteran's hip complaints have also 
been attributed to hip strain and/or possible degenerative 
joint disease, such as during the August 2003 VA examination.  
At that time, flexion in the hip was limited to 115 degrees.  
However, x-rays subsequently obtained in May 2006 were 
entirely negative for evidence of degenerative joint disease; 
thus, a compensable rating under Diagnostic Code 5003 is not 
warranted.  38 C.F.R. § 4.71a.  Furthermore, Diagnostic Code 
5252 (limitation of flexion of the thigh) provides that an 
evaluation of 10 percent is for application when flexion is 
limited to 45 degrees; an evaluation of 20 percent is for 
application when flexion is limited to 30 degrees; an 
evaluation of 30 percent is for application when flexion is 
limited to 20 degrees; and an evaluation of 40 percent is for 
application when flexion is limited to 10 degrees.  38 C.F.R. 
§ 4.71a.  Thus, at the time of the August 2003 VA 
examination, the criteria for a compensable rating for each 
hip was not met.  The examiner noted that the limitation of 
range of motion was due to pain beginning at the point of 
limitation; however, range of motion was not additionally 
limited by fatigue, weakness, or lack of endurance, or 
coordination.  Furthermore, at the time of the May 2006 VA 
examination physical examination revealed normal range of 
motion of the hips in both active and passive movements.  
Consequently, the veteran does not meet even a compensable 
rating under Diagnostic Code 5252.

A higher evaluation under other schedular provisions for 
evaluating hip disabilities is not possible absent ankylosis 
of the hip; limitation of extension of the thigh to 5 degrees 
(the August 2003 examination revealed extension of 30 degrees 
bilaterally and the May 2006 examination revealed normal 
range of motion of the hips); limitation of abduction of the 
thigh to 10 degrees (the August 2003 examination revealed 
abduction of 45 degrees bilaterally and normal range of 
motion of the hips at the May 2006 VA examination); a flail 
hip joint; or impairment of the femur, none of which is shown 
in this veteran's hip complaints.  Given the findings of all 
of the examinations of record, a separate evaluation of the 
veteran's bilateral hip complaints is not warranted under any 
diagnostic code used to evaluate the hip and thigh.  
Diagnostic Codes 5250, 5251 5253, 5254, 5255.

D.  Extraschedular Consideration

The Board finds that there is no showing that the veteran's 
service-connected residuals of facial and neck scarring, 
residuals of a skull fracture, with multiple complaints, 
including headaches, or compression fractures D12 and L1, 
with moderately advanced features, spondylosis, lumbar spine, 
with left and right hip complaints have reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluations on an extra-
schedular basis.  In this regard, the Board notes that none 
of these disabilities has been shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Hence, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for residuals of facial 
and neck scarring, currently evaluated as 10 percent 
disabling is denied.

Entitlement to an increased rating for residuals of a skull 
fracture, with multiple complaints, including headaches, 
currently evaluated as 10 percent disabling is denied.

Entitlement to an increased rating for compression fractures 
D12 and L1, with moderately advanced features, spondylosis, 
lumbar spine, with left and right hip complaints, currently 
evaluated as 30 percent disabling is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


